THE COURT.
Motion to dismiss appeal.
[1] It appears from the record that on November 4, 1929, plaintiff filed a notice of appeal from a judgment in favor of defendant. No bill of exceptions has since been prepared nor has any transcript been settled under section 953a of the Code of Civil Procedure, and all proceedings for such settlement were terminated and dismissed on the sixth day of February, 1931. The transcript not having been filed within the time prescribed by law, the appeal is dismissed. *Page 428